Exhibit 10.1.6

FIFTH SUPPLEMENTAL INDENTURE

FIFTH SUPPLEMENTAL INDENTURE (this ‘‘Supplemental Indenture’’), dated as of
April 26, 2006, among Ormat Funding Corp., a Delaware corporation (the
‘‘Issuer’’), and Union Bank of California, N.A., as trustee (the ‘‘Trustee’’)
and as collateral agent (the ‘‘Collateral Agent’’), in each case, under the
Indenture referred to below.

WITNESSETH

WHEREAS, the Issuer and the guarantors named therein have heretofore executed
and delivered to the Trustee an indenture (as supplemented, the ‘‘Indenture’’),
dated as of February 13, 2004 providing for the issuance of 8¼% Senior Secured
Notes due 2020 (the ‘‘Senior Secured Notes’’);

WHEREAS, the Indenture provides that under certain circumstances the Indenture
may be supplemented or amended by the Issuer, the Trustee and the Collateral
Agent;

WHEREAS, in accordance with the terms of the Indenture, the Issuer has
solicited, and obtained, the consent of the Required Holders (as defined in the
Indenture) of the Senior Secured Notes to amend certain provisions of the
Indenture; and

WHEREAS, pursuant to Article VIII of the Indenture, all conditions precedent
provided for in the Indenture with respect to the execution of this Supplemental
Indenture have been complied with and the Trustee is authorized to execute and
deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto mutually covenant and agree for the equal and ratable benefit of the
Holders of the Senior Secured Notes as follows:

1.    CAPITALIZED TERMS.    Capitalized terms used herein without definition
shall have the meaning assigned to them in the Indenture.

2.    AMENDMENT.    The parties hereby agree to amend Section 4.03 of the
Indenture, by deleting Section 4.03 and replacing it in its entirety by the
following new provision:

‘‘Section 4.03 Reporting Requirements.    The Issuer shall deliver to the
Trustee and the Collateral Agent (and, upon request of a Holder (or owner of a
beneficial interest in a Global Note) shall deliver directly to such Holder (or
owner of a beneficial interest in a Global Note) (which request may indicate
that it is a continuing request for such information until further notice from
such Holder (or such owner of a beneficial interest in a Global Note) to the
contrary):

(a)    As soon as available but, in any event, within 45 days after the close of
each of the first three quarterly accounting periods in each fiscal year, a
complete unaudited consolidated balance sheet of the Issuer and its Subsidiaries
as at the end of such quarterly period with related statements of income and
capital and statements of cash flows for such quarterly period and for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, prepared in accordance with GAAP (but without footnotes), consistently
applied and setting forth comparative unaudited figures for the related periods
in the prior fiscal year, all of which shall be accompanied by a certificate of
an Authorized Representative of the Issuer to the effect that such financial
statements present fairly the financial condition and results of operation of
the Issuer on the dates and for the periods indicated, subject to normal
year-end audit adjustments;

(b)    As soon as available but, in any event, within 90 days after the close of
each fiscal year, the following: (i) a consolidated balance sheet of the Issuer
and its Subsidiaries as at the end of such fiscal year with the related
statements of income and capital and statements of cash flows for such fiscal
year, in each case setting forth comparative figures for the preceding fiscal
year and certified by the Issuer's certified independent accountants (the
‘‘Auditors’’) (all such statements


--------------------------------------------------------------------------------


being in agreement with the Issuer's books of account and prepared in accordance
with GAAP, consistently applied); and (ii) a report or other written
communication from the Auditors indicating whether, in the course of their
regular audit of the consolidated financial statements of the Issuer, the
Auditors obtained actual knowledge of any Default or Event of Default which has
occurred and is continuing (and, in the event the Auditors obtained any such
actual knowledge, indicating the nature of such Default or Event of Default);

(c)    At the time of the delivery of the financial statements provided for in
clause (a) or (b) immediately above, a certificate of an Authorized Officer of
the Issuer to the effect that, to such Authorized Officer's actual knowledge,
(i) no Default or Event of Default has occurred and is continuing or, if any
Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and what action the Issuer or any Guarantor is taking
or proposes to take in response thereto and (ii) such Person is in compliance
with all of its material obligations under the terms of the Financing Documents
to which it is a party or, if not, specifying the nature and extent thereof and
what action the Issuer or any Guarantor is taking or proposes to take in
response thereto;

(d) (i)    promptly, but in all cases within three Business Days after the
Issuer or any Guarantor obtains actual knowledge thereof, notice of any event
which constitutes a Default or an Event of Default, specifying the nature of
such Default or Event of Default and any steps that the Issuer or any such
Guarantor is taking or proposes to take to remedy the same, and (ii) promptly,
and in any event within 3 Business Days after the Issuer or any Guarantor
obtains actual knowledge thereof, notice of:

(A)    any litigation, arbitration or governmental proceeding (other than any
governmental proceeding in the ordinary course of business) pending (x) against
the Issuer or any Guarantor or (y) with respect to any Transaction Document to
which the Issuer or such Guarantor is a party or, to the actual knowledge of the
Issuer or any Guarantor, which, in either case, individually or in the aggregate
could reasonably be expected to result in a Material Adverse Effect;

(B)    the occurrence and continuance of any Event of Loss, Event of Eminent
Domain or Title Event that could reasonably be expected to give rise to Loss
Proceeds, Eminent Domain Proceeds or Title Event Proceeds, as applicable, in an
amount in excess of $5.0 million;

(C)    any change in the Authorized Representatives of the Issuer or any
Guarantor, accompanied by certified specimen signatures of any Authorized
Representatives so appointed;

(D)    any report, notice or correspondence received or initiated by the Issuer
or any Guarantor relating to any Governmental Approval or any other license or
authorization necessary for the performance by the Issuer or any Guarantor of
its obligations under the Transaction Documents, which report, notice,
correspondence and other document is received or initiated other than in the
ordinary course of business and which could reasonably be expected to result in
a Material Adverse Effect; or

(E)    any downgrade in the credit rating of any provider of an Acceptable
Letter of Credit below Investment Grade.

In addition, the Issuer and the Guarantors agree that they shall furnish to the
Holders and to prospective investors, upon the request of such Holders, the
information required to be delivered pursuant to Rule 144(A)(d)(4) under the
Securities Act so long as the Senior Secured Notes are not freely transferable
under the Securities Act.

The receipt by the Trustee of any such reports and documents pursuant to this
Section 4.03 shall not constitute notice or constructive notice of any
information contained in such documents or determinable from information
contained in such documents, including the Issuer's compliance with any
covenants hereunder (as to which the Trustee is entitled to rely exclusively on
an Officers' Certificate).


--------------------------------------------------------------------------------


3.    REFERENCES TO AND EFFECT ON INDENTURE.    (a) On and after the execution
of this Supplemental Indenture, each reference in the Indenture to ‘‘this
Indenture,’’ ‘‘hereunder,’’ ‘‘hereof,’’ or words of like import referring to the
Indenture, shall mean and be a reference to the Indenture, as amended by this
Supplemental Indenture.

(b)    The Indenture, as specifically amended by this Supplemental Indenture, is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

4.    EFFECTIVENESS.    This Supplemental Indenture shall be effective upon
execution hereof by the Issuer, the Trustee and the Collateral Agent.

5.    BENEFITS OF THIS SUPPLEMENTAL INDENTURE.    Nothing in this Supplemental
Indenture, express or implied, shall give to any person, other than the parties
to the Indenture and their respective successors thereunder and the Holders of
the Notes, any benefit or any legal or equitable right, remedy or claim under
this Supplemental Indenture.

6.    GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

7.    COUNTERPARTS.    The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

8.    EFFECT OF HEADINGS.    The Section headings herein are for convenience
only and shall not affect the construction hereof.

9.    THE TRUSTEE.    The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Issuer.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: April 26, 2006

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] ORMAT FUNDING CORP.   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] By:
[spacer.gif] [spacer.gif]  /s/ Ran Raviv   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Name:   Ran Raviv   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Title:    Authorized Representative   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] UNION BANK OF
CALIFORNIA, N.A., as Trustee   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]  /s/
James Myers   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Name:   James Myers   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Title:    Vice President   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
    [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] UNION BANK OF CALIFORNIA, N.A., as Collateral Agent   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] By:
[spacer.gif] [spacer.gif]  /s/ James Myers   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Name:   James Myers   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Title:    Vice President [spacer.gif]

[Signature Page to Fifth Supplemental Indenture]


--------------------------------------------------------------------------------
